


 

Exhibit 10.4

 

Loan No. 0426195000

 

THIRD AMENDMENT TO
REVOLVING LINE OF CREDIT LOAN AGREEMENT

 

This Third Amendment to Revolving Line of Credit Loan Agreement (this
“Amendment”) is entered into by and between American AgCredit, FLCA (“Lender”)
and Maui Land & Pineapple Company, Inc., a Hawaii corporation (“Borrower”) to be
effective as of December 31, 2008 (the “Effective Date”).

 

RECITALS

 


A.  BORROWER AND LENDER ARE PARTIES TO A REVOLVING LINE OF CREDIT LOAN AGREEMENT
DATED SEPTEMBER 1, 2005 AND AMENDED BY A FIRST AMENDMENT DATED AS OF DECEMBER 4,
2006 AND A SECOND AMENDMENT DATED AS OF SEPTEMBER 30, 2008 (AS IT MAY BE FURTHER
AMENDED, RESTATED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, THE “CREDIT
AGREEMENT”).  (CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED IN THIS
AMENDMENT SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT.)


 


B.  BORROWER HAS REQUESTED THAT LENDER AGREE TO MODIFY CERTAIN TERMS OF THE
CREDIT AGREEMENT.  LENDER IS WILLING TO DO SO ON THE TERMS AND CONDITIONS SET
FORTH IN THIS AMENDMENT.


 

Accordingly the parties agree as follows:

 


1.                                       CONDITIONS PRECEDENT.  THE MODIFICATION
PROVIDED FOR HEREIN IS HEREBY GRANTED PROVIDED THAT THE FOLLOWING CONDITIONS
PRECEDENT ARE SATISFIED BY A DATE ACCEPTABLE TO LENDER IN ITS SOLE DISCRETION:


 


1.1                                 LENDER SHALL HAVE RECEIVED ONE OR MORE
COUNTERPARTS OF THIS AMENDMENT DULY EXECUTED AND DELIVERED BY BORROWER AND EACH
GUARANTOR.


 


1.2                                 ALL OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE CREDIT AGREEMENT SHALL CONTINUE TO BE TRUE AND CORRECT AND
REMAIN IN FULL FORCE AND EFFECT AS OF THE DATE OF THIS AMENDMENT.


 


1.3                                 BORROWER SHALL HAVE PAID TO LENDER A FEE
(THE “AMENDMENT FEE”) IN THE AMOUNT OF $37,500.  THE AMENDMENT FEE SHALL BE
CONSIDERED FULLY EARNED AND NON-REFUNDABLE UPON ITS RECEIPT BY LENDER AND NO
PORTION THEREOF SHALL BE REFUNDABLE TO BORROWER UNDER ANY CIRCUMSTANCES.


 


2.                                       AMENDMENTS.  PROVIDED THAT THE
CONDITIONS SPECIFIED IN SECTION 1 OF THIS AMENDMENT HAVE BEEN SATISFIED, THE
CREDIT AGREEMENT SHALL BE MODIFIED AND AMENDED AS FOLLOWS:


 


2.1                                 ACCELERATED DELIVERY OF FINANCIAL STATEMENTS
AND COMPLIANCE CERTIFICATE.  FOR THE FISCAL QUARTER ENDING MARCH 31, 2009,
BORROWER SHALL DELIVER TO LENDER THE FINANCIAL STATEMENTS AND THE COMPLIANCE
CERTIFICATE REQUIRED BY SECTION 11(G)(2) NO LATER THAN APRIL 30, 2009.  FOR EACH
SUBSEQUENT FISCAL QUARTER, BORROWER SHALL DELIVER SUCH FINANCIAL STATEMENTS AND
COMPLIANCE CERTIFICATE TO LENDER BY THE DATE OTHERWISE SET FORTH IN
SECTION 11(G)(2).


 


2.2                                 MINIMUM NET WORTH COVENANT NOT TO APPLY AS
OF DECEMBER 31, 2008.  THE MINIMUM NET WORTH COVENANT SET FORTH IN
SECTION 12(I)(1) SHALL NOT APPLY FOR THE FISCAL QUARTER ENDING DECEMBER 31,
2008.  THIS COVENANT SHALL APPLY ON THE FISCAL QUARTER ENDING ON MARCH 31, 2009
AND EACH FISCAL QUARTER THEREAFTER IN THE AMOUNTS SET FORTH IN THE CREDIT
AGREEMENT.


 


 


1

--------------------------------------------------------------------------------



 


2.3                                 FUNDED DEBT TO CAPITALIZATION COVENANT NOT
TO APPLY AS OF DECEMBER 31, 2008; AMENDMENT AND RESTATEMENT OF COVENANT.  THE
FUNDED DEBT TO CAPITALIZATION COVENANT SET FORTH IN SECTION 12(I)(2) IS SHALL
NOT APPLY AS OF DECEMBER 31, 2008.  THIS SECTION IS HEREBY AMENDED AND RESTATED
TO READ AS FOLLOWS:


 

(1)           FUNDED DEBT TO CAPITALIZATION.  BORROWER SHALL NOT PERMIT ITS
CONSOLIDATED FUND DEBT TO EXCEED FIFTY-FIVE PERCENT (55%) OF ITS CONSOLIDATED
TOTAL CAPITALIZATION AS OF THE END OF ANY FISCAL QUARTER.

 


2.4                                 INTEREST COVERAGE RATIO COVENANT NOT TO
APPLY AS OF DECEMBER 31, 2008; AMENDMENT AND RESTATEMENT OF COVENANT.  THE
INTEREST COVERAGE RATIO COVENANT SET FORTH IN SECTION 12(I)(3) SHALL NOT APPLY
FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008.  THIS COVENANT SHALL APPLY FOR THE
FISCAL YEAR ENDING ON DECEMBER 31, 2009 AND EACH FISCAL YEAR THEREAFTER IN THE
AMOUNTS SET FORTH IN THE CREDIT AGREEMENT.


 


2.5                                 MANDATORY PREPAYMENT OR POSTING OF
ADDITIONAL COLLATERAL.  BORROWER ACKNOWLEDGES THAT LENDER IS OBTAINING AN
APPRAISAL OF THE REAL PROPERTY SECURING THE OBLIGATIONS.  IF THE PRINCIPAL
AMOUNT OF THE OBLIGATIONS EXCEEDS FIFTY PERCENT (50%) OF THE VALUE OF SUCH
PROPERTY AS SET FORTH IN THE APPRAISAL, THEN BORROWER SHALL IMMEDIATELY MAKE A
PRINCIPAL PAYMENT TO LENDER IN SUCH AMOUNT AS WOULD REDUCE THE PRINCIPAL BALANCE
OF THE OBLIGATIONS TO 50% OF SUCH APPRAISED VALUE (SUCH 50% FIGURE BEING THE
“NEW CREDIT LIMIT”).  THEREAFTER, THE MAXIMUM AMOUNT THAT MAY BE BORROWED BY
BORROWER UNDER THE REVOLVING LINE OF CREDIT SHALL NOT EXCEED THE NEW CREDIT
LIMIT.  BORROWER MAY, IF IT SO CHOOSES, PROPOSE TO LENDER THAT BORROWER PROVIDE
LENDER WITH ADDITIONAL COLLATERAL IN LIEU OF MAKING THE MANDATORY PREPAYMENT AND
REQUEST THAT LENDER CONSENT TO NO REDUCTION IN THE MAXIMUM AMOUNT THAT MAY BE
BORROWED.  ANY PROPOSED ADDITIONAL COLLATERAL SHALL BE ACCEPTABLE TO LENDER IN
LENDER’S SOLE AND ABSOLUTE DISCRETION.


 


2.6                                 EXTENSION OF MATURITY DATE REQUIRES CONSENT
OF LENDER.  SECTION 3.4 OF THE SECOND AMENDMENT TO THE CREDIT AGREEMENT PROVIDES
FOR AN EXTENSION OF THE MATURITY DATE FROM JUNE 1, 2011 TO JUNE 1, 2026 SO LONG
AS NO DEFAULT OR EVENT OF DEFAULT EXISTS ON JUNE 1, 2011.  NOTWITHSTANDING THE
SECOND AMENDMENT, THE EXTENSION OF THE MATURITY DATE SHALL NOT OCCUR UNLESS
LENDER NOTIFIES BORROWER IN WRITING BEFORE JUNE 1, 2011 THAT LENDER HAS
CONSENTED TO SUCH EXTENSION.  LENDER MAY CONSENT TO OR DENY SUCH EXTENSION IN
LENDER’S SOLE AND ABSOLUTE DISCRETION.


 


2.7                                 AMENDED DEFINITION OF APPLICABLE SPREAD. 
THE DEFINITION OF “APPLICABLE SPREAD” IN THE CREDIT AGREEMENT IS HEREBY AMENDED
AND RESTATED TO READ AS FOLLOWS:


 


“APPLICABLE SPREAD” SHALL MEAN, (I) WITH RESPECT TO THAT PORTION OF THE LOAN
BEARING INTEREST AT THE BASE RATE, ONE HUNDRED EIGHTY-FIVE (185) BASIS POINTS,
AND (II) WITH RESPECT TO ANY FIXED RATE TRANCHE, THREE HUNDRED FIFTY (350) BASIS
POINTS; PROVIDED THAT THE APPLICABLE SPREAD MAY BE ADJUSTED PURSUANT TO
SECTION 4(D)(3).


 


 


2

--------------------------------------------------------------------------------



 


2.8                                 AMENDED SECTION 4(D)(3).  SECTION 4(D)(3) OF
THE CREDIT AGREEMENT, ENTITLED “ADJUSTMENT IN APPLICABLE SPREAD,” IS HEREBY
AMENDED AND RESTATED TO READ AS FOLLOWS:


 


(3)           ADJUSTMENT IN APPLICABLE SPREAD. COMMENCING WITH THE RECEIPT OF
THE QUARTERLY FINANCIAL STATEMENTS OF BORROWER FOR THE PERIOD ENDED JUNE 30,
2009, THE APPLICABLE SPREAD SHALL BE ADJUSTED IN ACCORDANCE WITH THE PERFORMANCE
PRICING GRID BELOW BASED ON BORROWER’S CONSOLIDATED FUNDED DEBT TO CONSOLIDATED
NET WORTH RATIO:

 

 

 

 

 

Applicable Spread

 

Tier

 

Consolidated Funded Debt to Consolidated Net Worth Ratio Level

 

LIBOR FIXED RATE

 

BASE RATE

 

I

 

Less than or equal to 0.25

 

200

 

60

 

II

 

Greater than 0.25 but less than or equal to 0.50

 

225

 

60

 

III

 

Greater than 0.50 but less than or equal to 0.75

 

250

 

60

 

IV

 

Greater than 0.75 but less than or equal to 1.00

 

275

 

85

 

V

 

Greater than 1.00 but less than or equal to 1.25

 

300

 

135

 

VI

 

Greater than 1.25

 

350

 

185

 


 


THE APPLICABLE SPREAD SHALL BE ADJUSTED QUARTERLY ON THE DATE (EACH A “RATE
CALCULATION DATE”) THAT IS FIVE BUSINESS DAYS AFTER THE DATE ON WHICH BORROWER
PROVIDES THE QUARTERLY COMPLIANCE CERTIFICATE IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 11(G)(2) (EACH A “CERTIFICATE DELIVERY DATE”); PROVIDED, THAT IF
EITHER BORROWER FAILS TO PROVIDE THE COMPLIANCE CERTIFICATE TO LENDER FOR ANY
FISCAL QUARTER AS REQUIRED BY AND WITHIN THE TIME LIMITS SET FORTH IN
SECTION 11(G)(2), OR A DEFAULT OR AN EVENT OF DEFAULT OCCURS, THEN THE
APPLICABLE SPREAD FROM THE DATE OF SUCH FAILURE OR DEFAULT OR EVENT OF DEFAULT
SHALL BE BASED ON ROW ABOVE ENTITLED “TIER VI” UNTIL FIVE BUSINESS DAYS AFTER
THE APPROPRIATE COMPLIANCE CERTIFICATE IS PROVIDED OR UNTIL SUCH DEFAULT OR
EVENT OF DEFAULT IS CURED OR WAIVED, RESPECTIVELY, WHEREUPON THE APPLICABLE
SPREAD SHALL BE DETERMINED BY THE THEN CURRENT RATIO OF CONSOLIDATED FUNDED DEBT
TO CONSOLIDATED NET WORTH.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED ABOVE, EACH
APPLICABLE SPREAD SHALL BE EFFECTIVE FROM ONE RATE CALCULATION DATE UNTIL THE
NEXT RATE CALCULATION DATE.


 


 


3

--------------------------------------------------------------------------------



 


2.9                                 AMENDED SECTION 4(E).  SECTION 4(E) OF THE
CREDIT AGREEMENT, ENTITLED “UNUSED COMMITMENT FEE,” IS HEREBY AMENDED AND
RESTATED TO READ AS FOLLOWS:


 


(E)           COMMITMENT FEE. IN CONSIDERATION OF LENDER REMAINING COMMITTED TO
FUND THE FULL AMOUNT OF THE LOAN REGARDLESS OF BORROWER’S ACTUAL UTILIZATION OF
THE ENTIRE COMMITMENT, BORROWER SHALL PAY TO LENDER A QUARTERLY UNUSED
COMMITMENT FEE (THE “UNUSED COMMITMENT FEE”) EQUAL TO QUANTITY OBTAINED BY
MULTIPLYING THE AVERAGE DAILY BALANCE OF THE UNFUNDED COMMITMENT DURING THE
QUARTER MOST RECENTLY ENDED BY ONE HALF OF ONE PERCENT (0.50%) (THE “UNUSED
COMMITMENT FEE PERCENTAGE”). THE UNUSED COMMITMENT FEE SHALL BE PAID TO LENDER
ON THE FIRST (1ST) DAY OF EACH CALENDAR QUARTER WITH RESPECT TO THE PREVIOUS
CALENDAR QUARTER AND ON THE MATURITY DATE WITH RESPECT TO THE PERIOD FROM THE
LAST FULL CALENDAR QUARTER THROUGH THE MATURITY DATE. COMMENCING WITH THE
RECEIPT OF THE QUARTERLY FINANCIAL STATEMENTS OF BORROWER FOR THE PERIOD ENDED
JUNE 30, 2009, THE UNUSED COMMITMENT FEE PERCENTAGE SHALL BE ADJUSTED IN
ACCORDANCE WITH THE PERFORMANCE PRICING GRID BELOW BASED ON BORROWER’S
CONSOLIDATED FUNDED DEBT TO CONSOLIDATED NET WORTH RATIO:

 

Tier

 

Consolidated Funded Debt to Consolidated Net Worth Ratio Level

 

Unused Commitment Fee

 

I

 

Less than or equal to 0.25

 

.25

%

II

 

Greater than 0.25 but less than or equal to 0.50

 

.25

%

III

 

Greater than 0.50 but less than or equal to 0.75

 

.30

%

IV

 

Greater than 0.75 but less than or equal to 1.00

 

.35

%

V

 

Greater than 1.00 but less than or equal to 1.25

 

.40

%

VI

 

Greater than 1.25

 

.50

%

 


THE UNUSED COMMITMENT FEE PERCENTAGE SHALL BE ADJUSTED QUARTERLY ON THE DATE
(EACH A “COMMITMENT FEE CALCULATION DATE”) THAT IS FIVE BUSINESS DAYS AFTER THE
DATE ON WHICH BORROWER PROVIDES THE QUARTERLY COMPLIANCE CERTIFICATE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 11(G)(2) (EACH A “CERTIFICATE DELIVERY
DATE”); PROVIDED, THAT IF EITHER BORROWER FAILS TO PROVIDE THE COMPLIANCE
CERTIFICATE TO LENDER FOR ANY FISCAL QUARTER AS REQUIRED BY AND WITHIN THE TIME
LIMITS SET FORTH IN SECTION 11(G)(2), OR A DEFAULT OR AN EVENT OF DEFAULT
OCCURS, THEN THE UNUSED COMMITMENT FEE PERCENTAGE FROM THE DATE OF SUCH FAILURE
OR DEFAULT OR EVENT OF DEFAULT SHALL BE BASED ON ROW ABOVE ENTITLED “TIER VI”
UNTIL FIVE BUSINESS DAYS AFTER THE APPROPRIATE COMPLIANCE CERTIFICATE IS
PROVIDED OR UNTIL SUCH DEFAULT OR EVENT OF DEFAULT IS CURED OR WAIVED,
RESPECTIVELY, WHEREUPON THE UNUSED COMMITMENT FEE PERCENTAGE SHALL BE DETERMINED
BY THE THEN CURRENT RATIO OF CONSOLIDATED FUNDED DEBT TO CONSOLIDATED NET
WORTH.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED ABOVE, EACH UNUSED COMMITMENT
FEE PERCENTAGE SHALL BE EFFECTIVE FROM ONE COMMITMENT FEE CALCULATION DATE UNTIL
THE NEXT COMMITMENT FEE CALCULATION DATE.


 


3.                                       REPRESENTATIONS AND WARRANTIES OF
BORROWER.  BORROWER REPRESENTS, WARRANTS AND COVENANTS TO LENDER THAT:


 


3.1                                 BORROWER KNOWS OF NO DEFAULT OR EVENT OF
DEFAULT UNDER THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS.


 


3.2                                 THIS AMENDMENT CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS OR EQUITABLE PRINCIPLES RELATING TO
OR LIMITING CREDITORS’ RIGHTS GENERALLY.


 


 


4

--------------------------------------------------------------------------------



 


3.3                                 THE REPRESENTATIONS AND WARRANTIES OF
BORROWER SET FORTH IN SECTION 10 OF THE CREDIT AGREEMENT ARE CORRECT IN ALL
MATERIAL RESPECTS AS THOUGH MADE ON AND AS OF THE DATE OF THIS AMENDMENT
(PROVIDED, IF A REPRESENTATION OR WARRANTY WAS MADE AS OF A SPECIFIC DATE, SUCH
REPRESENTATION OR WARRANTY WAS TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
THE DATE MADE).


 


3.4                                 EXCEPT AS DISCLOSED TO LENDER IN DRAFT
FINANCIAL STATEMENTS PROVIDED FOR THE PERIOD ENDING DECEMBER 31, 2008, SINCE THE
DATE OF THE LAST FINANCIAL STATEMENTS DELIVERED BY BORROWER TO LENDER, THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS, ASSETS, LIABILITIES (ACTUAL OR
CONTINGENT), OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF
BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR IN THE FACTS AND INFORMATION
REGARDING SUCH ENTITIES AS REPRESENTED TO LENDER TO DATE.


 


3.5                                 THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS
OR PROCEEDINGS PENDING OR TO BORROWER’S KNOWLEDGE, THREATENED IN ANY COURT OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT PURPORT (X) TO MATERIALLY
AND ADVERSELY AFFECT BORROWER OR ANY OF ITS SUBSIDIARIES, OR (Y) TO AFFECT ANY
TRANSACTION CONTEMPLATED HEREBY OR THE ABILITY OF BORROWER TO PERFORM ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


3.6                                 BORROWER IS IN MATERIAL COMPLIANCE WITH ALL
LAWS, INCLUDING SATISFACTION OF ALL TAX OBLIGATIONS PRIOR TO DELINQUENCY.


 


3.7                                 BORROWER IS IN COMPLIANCE WITH ALL INSURANCE
REQUIREMENTS IMPOSED UPON BORROWER UNDER THE LOAN DOCUMENTS.


 


3.8                                 BORROWER IS IN COMPLIANCE WITH THE NEGATIVE
COVENANTS SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AS AMENDED HEREIN.


 


4.                                       REPRESENTATIONS AND WARRANTIES OF
GUARANTORS.  EACH GUARANTOR BY ITS SIGNATURE BELOW REPRESENTS, WARRANTS AND
COVENANTS TO LENDER THAT:


 


4.1                                 SUCH GUARANTOR KNOWS OF NO DEFAULT OR EVENT
OF DEFAULT UNDER THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS.


 


4.2                                 THIS AMENDMENT CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF SUCH GUARANTOR, ENFORCEABLE AGAINST SUCH GUARANTOR IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS OR EQUITABLE PRINCIPLES
RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY.


 


4.3                                 SINCE THE DATE OF THE LAST FINANCIAL
STATEMENTS DELIVERED BY BORROWER TO LENDER, THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN THE BUSINESS, ASSETS, LIABILITIES (ACTUAL OR CONTINGENT), OPERATIONS,
CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF SUCH GUARANTOR TAKEN AS A
WHOLE OR IN THE FACTS AND INFORMATION REGARDING SUCH GUARANTOR AS REPRESENTED TO
LENDER TO DATE.


 


4.4                                 THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS
OR PROCEEDINGS PENDING OR TO BORROWER’S KNOWLEDGE, THREATENED IN ANY COURT OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT PURPORT (X) TO MATERIALLY
AND ADVERSELY AFFECT SUCH GUARANTOR, OR (Y) TO AFFECT ANY TRANSACTION
CONTEMPLATED HEREBY OR THE ABILITY OF GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS.


 


 


5

--------------------------------------------------------------------------------



 


4.5                                 SUCH GUARANTOR IS IN MATERIAL COMPLIANCE
WITH ALL LAWS, INCLUDING SATISFACTION OF ALL TAX OBLIGATIONS PRIOR TO
DELINQUENCY.


 


5.                                       CONTINUING VALIDITY.  EXCEPT AS
EXPRESSLY MODIFIED OR CHANGED BY THIS AMENDMENT, THE TERMS OF THE CREDIT
AGREEMENT, THE NOTE AND ALL OTHER RELATED LOAN DOCUMENTS REMAIN UNCHANGED AND IN
FULL FORCE AND EFFECT. CONSENT BY LENDER TO THE CHANGES DESCRIBED HEREIN DOES
NOT WAIVE LENDER’S RIGHT TO STRICT PERFORMANCE OF THE TERMS AND CONDITIONS
CONTAINED IN THE CREDIT AGREEMENT, THE NOTE AND ALL OTHER LOAN AND SECURITY
DOCUMENTS AS AMENDED, NOR OBLIGATE LENDER TO MAKE FUTURE CHANGES IN TERMS.
NOTHING IN THIS AMENDMENT WILL CONSTITUTE A SATISFACTION OF THE INDEBTEDNESS
REPRESENTED BY THE NOTE.


 


6.                                       RELEASE.  BORROWER HEREBY RELEASES,
REMISES, ACQUITS AND FOREVER DISCHARGES LENDER AND ITS EMPLOYEES, AGENTS,
REPRESENTATIVES, CONSULTANTS, ATTORNEYS, FIDUCIARIES, OFFICERS, DIRECTORS,
PARTNERS, PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT
CORPORATIONS, AND RELATED CORPORATE DIVISIONS (COLLECTIVELY, THE “RELEASED
PARTIES”), FROM ANY AND ALL ACTIONS AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS,
SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND EXPENSES OF
ANY AND EVERY CHARACTER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN
EQUITY, OF WHATSOEVER KIND OR NATURE, FOR OR BECAUSE OF ANY MATTER OR THINGS
DONE, OMITTED OR SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES PRIOR TO AND
INCLUDING THE DATE OF DELIVERY HEREOF, AND IN ANY WAY DIRECTLY OR INDIRECTLY
ARISING OUT OF OR IN ANY WAY CONNECTED TO THE CREDIT AGREEMENT (COLLECTIVELY,
THE “RELEASED MATTERS”).  BORROWER ACKNOWLEDGES THAT THE AGREEMENTS IN THIS
SECTION ARE INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES
OR DAMAGES ARISING IN CONNECTION WITH THE RELEASED MATTERS.


 

Without limiting the generality of the foregoing, Borrower hereby waives the
provisions of any statute that prevents a general release from extending to
claims unknown by the releasing party, including Section 1542 of the California
Civil Code which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and Borrower may hereafter discover
facts in addition to or different from those which Borrower presently knows or
believes to be true, but that it is the intention of Borrower to hereby fully,
finally and forever settle and release all matters, disputes and differences,
known or unknown, suspected or unsuspected; accordingly, if Borrower should
subsequently discover that any fact that Borrower relied upon in delivering this
release was untrue, or that any understanding of the facts was incorrect,
Borrower shall not be entitled to set aside this release by reason thereof,
regardless of any claim of mistake of fact or law or any other circumstances
whatsoever.  Borrower acknowledges that Borrower is not relying upon and has not
relied upon any representation or statement made by Lender with respect to the
facts underlying this release or with regard to Borrower’s rights or asserted
rights.

 

This release may be pleaded as a full and complete defense and/ or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. 
Borrower acknowledges that the release contained herein constitutes a material
inducement to Lender to enter into this Amendment and that Lender would not have
done so but for Lender’s expectation that such release is valid and enforceable
in all events.

 


 


6

--------------------------------------------------------------------------------



 


7.                                       ENFORCEABILITY.  BORROWER REPRESENTS,
WARRANTS AND ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH
INDEPENDENT COUNSEL REGARDING THE LEGAL EFFECTS OF THIS AMENDMENT, AND THAT IT
IS EXECUTING THIS AMENDMENT OF ITS OWN FREE WILL AND ACCORD, FOR THE PURPOSES
AND CONSIDERATIONS SET FORTH HEREIN.  BORROWER HEREBY ACKNOWLEDGES THAT THIS
AMENDMENT IS BINDING AND ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, OR
SIMILAR LAWS RELATING TO THE ENFORCEMENT OF CREDITOR’S RIGHTS GENERALLY AND BY
GENERAL EQUITABLE PRINCIPLES.  ANY LAW OR REGULATION THAT PROVIDES THAT THE
LANGUAGE OF A CONTRACT SHALL BE CONSTRUED AGAINST THE DRAFTER SHALL NOT APPLY TO
THIS AMENDMENT.


 


8.                                       MISCELLANEOUS.


 


8.1                                 BORROWER ACKNOWLEDGES AND AGREES THAT THE
EXECUTION AND DELIVERY BY THE LENDER OF THIS AMENDMENT SHALL NOT BE DEEMED TO
CREATE A COURSE OF DEALING OR AN OBLIGATION TO EXECUTE SIMILAR AMENDMENTS OR
SUBSTITUTIONS OF COLLATERAL UNDER THE SAME OR SIMILAR CIRCUMSTANCES IN THE
FUTURE.


 


8.2                                 THIS AMENDMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE BORROWER, AND LENDER AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.


 


8.3                                 THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


 


8.4                                 THIS AMENDMENT CONTAINS THE ENTIRE AGREEMENT
OF THE PARTIES HERETO WITH REFERENCE TO THE MATTERS DISCUSSED HEREIN.


 


8.5                                 IF ANY TERM OR PROVISION OF THIS AMENDMENT
SHALL BE DEEMED PROHIBITED OR INVALID UNDER ANY APPLICABLE LAW, SUCH PROVISION
SHALL BE INVALIDATED WITHOUT AFFECTING THE REMAINING PROVISIONS OF THIS
AMENDMENT, THE CREDIT AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENTS OR RELATED
DOCUMENTS.


 


8.6                                 THIS AMENDMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THE MANUAL
SIGNATURE OF ANY PARTY HERETO THAT IS TRANSMITTED TO ANY OTHER PARTY OR ITS
COUNSEL BY FACSIMILE OR ELECTRONIC TRANSMISSION SHALL BE DEEMED FOR ALL PURPOSES
TO BE AN ORIGINAL SIGNATURE.


 


IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AMENDMENT ON THE DATE FIRST
ABOVE WRITTEN.


 

THE UNDERSIGNED AGREE TO ALL THE TERMS AND CONDITIONS SET FORTH ABOVE.

 

BORROWER:

 

MAUI LAND & PINEAPPLE COMPANY, INC., a Hawaii corporation

 

By:

/s/ Robert I. Webber

 

 

Name:

Robert I. Webber

 

 

Title:

President & CEO

 

 

 

By:

/s/ Adele H. Sumida

 

 

Name:

Adele H. Sumida

 

 

Title:

Controller & Secretary

 

 

 

 

7

--------------------------------------------------------------------------------


 

LENDER:

 

AMERICAN AGCREDIT, FLCA

 

By:

/s/ Gary Van Schuyver

 

 

Name:

Gary Van Schuyver

 

 

Title:

Vice President

 

 

 

THE SIGNATURES OF GUARANTORS APPEAR ON THE FOLLOWING PAGE.

 

 

8

--------------------------------------------------------------------------------


 

GUARANTORS:

 

The undersigned Guarantors hereby consent to, ratify and approve the terms,
covenants, conditions and provisions of the foregoing Amendment and agree that
the guaranty(ies) executed by them shall be extended to include the obligations
of the Borrower under the Credit Agreement as amended by this Amendment.

 

KAPALUA LAND COMPANY, LTD., a Hawaii corporation

 

By:

/s/ Robert I. Webber

 

 

Name:

Robert I. Webber

 

 

Title:

Executive Vice President

 

 

 

By:

/s/ Adele H. Sumida

 

 

Name:

Adele H. Sumida

 

 

Title:

Controller & Secretary

 

 

 

 

MAUI PINEAPPLE COMPANY, LTD., a Hawaii corporation

 

By:

/s/ Robert I. Webber

 

 

Name:

Robert I. Webber

 

 

Title:

Executive Vice President

 

 

 

By:

/s/ Adele H. Sumida

 

 

Name:

Adele H. Sumida

 

 

Title:

Controller & Secretary

 

 

 

 

9

--------------------------------------------------------------------------------

 
